DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on August 20, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending allowed.

RESPONSE TO ARGUMENTS
5.	Applicant’s claim amendments to independent claims 1, 13, and 16 and arguments (see pp. 8-13 of remarks) filed on August 20, 2021 have been fully considered and are persuasive to overcome prior art(s) rejection. 
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as 
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments (see pp. 8-13 of Remarks) based on amendment to the independent claims, filed 08/20/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 13, and 16 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon: 
The Journal of Supercomputing 73.3 (2017): 1152-1167.:
A new firmware update scheme that utilizes a blockchain technology is proposed to securely check a firmware version, validate the correctness of firmware, and download the latest firmware for the embedded devices. In the proposed scheme, an embedded device requests its firmware update to nodes in a blockchain network and gets a response to determine whether its firmware is up-to-date or not. If not latest, the embedded device downloads the latest firmware from a peer-to-peer firmware sharing network of the nodes. Even in the case that the version of the firmware is up-to-date, its integrity, i.e., correctness of firmware, is checked. The proposed scheme guarantees that the embedded device’s firmware is up-to-date while not tampered. Attacks targeting known vulnerabilities on firmware of embedded devices are thus mitigated. Abstract.
	 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438